100 U.S. 43 (____)
NATIONAL BANK
v.
INSURANCE COMPANY.
Supreme Court of United States.

Mr. James O. Broadhead in support of the motion.
Mr. Lucien Eaton, contra.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The further consideration of this motion is postponed until the case is heard on its merits. The record has not been printed, and counsel do not agree as to what it contains. We will not decide motions to dismiss before the record is printed, when there is any question about the facts on which the motion rests. In order to get a decision before printing, the motion papers must present the case in a way which will enable us to act understandingly without referring to the transcript on file.